Name: 92/437/EEC: Commission Decision of 30 July 1992 amending Commission Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the French, Danish, Italian, Spanish, Dutch and German texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  wood industry;  America;  agricultural policy
 Date Published: 1992-08-22

 Avis juridique important|31992D043792/437/EEC: Commission Decision of 30 July 1992 amending Commission Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the French, Danish, Italian, Spanish, Dutch and German texts are authentic) Official Journal L 239 , 22/08/1992 P. 0015 - 0015COMMISSION DECISION of 30 July 1992 amending Commission Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the Danish, Dutch, French, German, Italian and Spanish texts are authentic) (92/437/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 92/10/EEC (2), and in particular Article 14 (3), second indent thereof, Having regard to requests made by the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the Kingdom of Spain, Whereas, pursuant to the provisions of Directive 77/93/EEC, oak wood with bark attached, originating in North American countries, may, in principle, not be introduced into the Community because of the risk of introducing Ceratocystis fagacearum, the cause of oak wilt; Whereas, however, Article 14 (3) of the said Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas Commission Decisions 85/634/EEC (3), 89/256/EEC (4), 90/548/EEC (5) and 91/21/EEC (6), permit derogations for oak wood originating in Canada and the United States of America for a given period, subject to its revision in the light of experience to be gained; Whereas Decision 90/548/EEC, stipulated that the authorization should expire on 1 July 1992; Whereas there is no new information giving cause for its revision; Whereas, on the basis of the information available at present, the conditions for the derogations in the aforementioned Decisions should be maintained; Whereas, therefore, the period for which derogations in respect of oak wood originating in Canada and the United States of America are granted should be extended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 85/634/EEC, '1 July 1992' is replaced by '31 December 1992', being the last day of entry into the Community. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the Kingdom of Spain. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 70, 17. 3. 1992, p. 27. (3) OJ No L 379, 31. 12. 1985, p. 45. (4) OJ No L 106, 18. 4. 1989, p. 45. (5) OJ No L 313, 13. 11. 1990, p. 34. (6) OJ No L 13, 18. 1. 1991, p. 20.